DETAILED ACTION
This communication is responsive to the amendment filed June 20, 2022. Applicant has amended claims 1, 3, 5, 10-14, 19-20, canceled claims 7, 9, 15 and added claims 21-23 as new. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-6, 8, 10-14, 16-23 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claim 14 is in independent form.

Response to Arguments
Applicant’s arguments filed June 20, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 21 of U.S. Patent No.10,521,070 (hereinafter ‘070) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Leskela et al. (US PGPub. No. 2011/0246916) (hereinafter Leskela).  Claims 1, 18 and 21 of the patent ‘070 include all limitations found in current application claims 1, 11 and 14, except the limitations with respect to a first icon representative of an event indicated in the content of a message and modifying the first icon from being displayed within the homescreen with a first appearance to being displayed within the homescreen with a second appearance as a current time approaches a time of the event. However, Meyr teaches that the sticky message icon displayed on the homescreen can contain content of an email message, and that the message content can indicate a meeting request, which automatically creates the meeting event in the calendar in addition to the automatically created sticky icon that is displayed on the homescreen. The sticky icon when first displayed on the homescreen has an initial appearance until the meeting designated date and/or time then the device visually remind user about the sticky icon that indicate the meeting event, which means the appearance of the sticky icon is visually changed in some way to remind the user of the meeting (Paragraphs 25, 30, 38-39, 67), and Leskela teaches that as a time for a scheduled event approaches, the color and/or size of a reminder for the event can be changed (Paragraph 51). It would have been obvious to modify Patent ‘070 with the teachings of Meyr with the motivation so that user can be easily reminded of its content when he looks at his home screen and to provides a quick and easily accessible reminder of the meeting (Paragraphs 12-13) and in further teachings of Leskela to also modify the reminder as a time for the scheduled event approaches with the motivation so that it can reflect a priority level (Paragraph 51).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of compact prosecution, claim 14 will be interpreted similar to claim 1.  Regarding claim 14, the limitation “....content of a first electronic message of the electronic messages is indicative of an event associated with a first application of the applications installed on the device....and modify the icon or the tile from being displayed with a first appearance to being displayed with a second appearance as a current time approaches a time of the event” is not supported by the specification (Note that the icon or the tile being modified is directed to an event associated with the first application that is installed on the device, not an event that relates to a time (e.g. a flight that was indicated in the content of the message) as described in the published specification paragraph [0066] of which the icon representing the flight event changes appearance as the date of the flight approaches.  In other words, the event is relating to a time of a flight departure indicated in the message, and the icon that represents the event changes appearance as the current time approaches the date of the flight, which has nothing to do with an event of an application assuming if there is a flight application.  Furthermore, the specification does not disclose a flight/airline application was installed on the device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 14, the limitation “....content of a first electronic message of the electronic messages is indicative of an event associated with a first application of the applications installed on the device....and modify the icon or the tile from being displayed with a first appearance to being displayed with a second appearance as a current time approaches a time of the event” is unclear because according to the specification the event relating to the time is directed to a flight event indicated in the content of the message not an event of an application (Publication para. [0066]).  In other words, the event is relating to a time of a flight departure indicated in the message, and the icon that represents the event changes appearance as the current time approaches the date of the flight, which has nothing to do with an event of an application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10-12, 14, 19-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Leskela et al. (US PGPub. No. 2011/0246916).

In reference to independent claim 1:
Mahaffey teaches a method, comprising: identifying applications installed on a mobile device; maintaining historical data pertaining to use of the applications installed on the mobile device; ascertaining a context of the mobile device, wherein the context comprises....determining a plurality of icons representing a plurality of items to be presented within a homescreen of a display of the mobile device based, at least in part, on (i) the context of the mobile device comprising....and (ii) the historical data, the plurality of items comprising at least a portion of the applications installed on the mobile device; updating the homescreen of the mobile device according to the plurality of icons determined based, at least in part, on (i) the context of the mobile device comprising....and (ii) the historical data, wherein updating the homescreen of the mobile device comprises modifying, by a Page 3processor of the mobile device, the first icon from being displayed within the homescreen with a first appearance to being displayed within the homescreen with a second appearance....receiving, from a first application of the applications installed on the mobile device, a request pertaining to display of an icon associated with the first application or a tile associated with the first application; determining whether to display the icon or the tile according to the request received from the first application based, at least in part, on the context of the mobile device; and providing the icon or the tile associated with the first application for display within the homescreen of the mobile device responsive to determining to display the icon or the tile associated with the first application (i.e. ... Applications and other device functions are typically represented as icons...alter the display of icons associated with applications or activities...or hide icons based on several contextual factors including application usage.... each mobile device 118-120 executes an application management component 118a-120a that manages applications loaded onto the device and coordinates with the GUI of the device to display icons and other information associated with each application through the device display....monitor the applications and activities executed or performed by the mobile devices, as well as their usage contexts...Using this information, process 106 can manage the display of icons on the appropriate mobile devices....applications 202, 204 that are installed on mobile device 200 may be represented by icons.... application usage history on the mobile device... tracks or monitors the usage of applications... tracks the usage and context of applications on the mobile device.....The system records which apps are used when and where. The system keeps statistics on how frequently each app is used in time intervals and geographic regions, or in other semantic contexts that can be associated with or derived from geographic location, such as home or work, commuting or traveling, or weekday or weekend, or similar DOW/TOD times..... or any other relevant data that provides information regarding usage of the device, or any combination of these characteristics ... An initial determination is made to decide whether or not an icon is displayed at all.... additional types of context regions can be defined by the occurrence of a discrete event occurring on or perceived/sensed by the mobile device. These occurrences are typically triggered by a function of the mobile device itself, such as the receipt of a call, text,. Include receipt of specific communications (e.g., voice call, text message, email, etc.) or from a particular sender or class of sender (e.g., co-worker, student, etc.), and so on...... modify a location of an icon as part of the modification of displaying an icon... one or more areas of the screen may be more desirable or attention-getting than other regions of the screen.... the center of the screen or the upper left corner may be more desirable than other areas in which to place frequently used app icons.... - Paragraphs 4, 24, 31-43, 70-78; Note that Mahaffey have briefly discussed that applications loaded onto the device coordinate with the GUI to display icons associated with the corresponding applications). 
Although Mahaffey does not explicitly discuss
.....content of one or more message bodies of one or more electronic mail messages that have been received via the mobile device; generating a first icon representing an event based upon a determination that content of a first electronic mail message, of the one or more electronic mail messages that have been received via the mobile device, is indicative of the event;.... the content of the one or more message bodies of the one or more electronic mail messages that have been received via the mobile device.... the content of the one or more message bodies of the one or more electronic mail messages that have been received via the mobile device....
However, Meyr teaches “....The sticky message may display its content on the home screen 130 as an icon.... the smartphone 104 may perform some degree of textual analysis of the message content to determine that it includes a meeting request. From that determination, the smartphone 104 may automatically create the meeting event in the calendar.. Sticky message 366 contains text from an email message, text message or the like.... the device will visually,...remind the user about the sticky message at the designated date and/or time... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content....” (Paragraphs 25, 30, 38-39, 67; In other words, the message content that indicating a meeting request also automatically creates the meeting event in the calendar in addition to the automatically created sticky icon that is displayed on the homescreen. The sticky icon when first displayed on the homescreen already has an initial appearance until the meeting designated date and/or time then the device “visually” remind user about the sticky icon that indicate the meeting event, which means the appearance of the sticky icon is visually changed so that the changed appearance is different from the initial appearance in order to visually remind the user of the meeting; Note that changing appearance of icon to indicate a change in status of an event related to an application represented by an icon is common in the art, see Xia US PGPub No. 2008/0104018 or Newman etal. US PGPub. No. 2013/0111345.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey to include the teachings of Meyr to generate a sticky icon based on the message content that indicates a meeting request to be displayed on the homescreen and can visually remind user of the meeting at the designated date and/or time. Such a person would have been motivated to make this combination according to the aspects of the present invention because that way user can be easily reminded of its content when he looks at his home screen and to provides a quick and easily accessible reminder of the meeting (Paragraphs 12-13).
Although Mahaffey and Meyr do not explicitly discuss
.... as a current time approaches a time of the event;....  However, Leskela teaches “.....as a time for a scheduled event approaches, the color and/or size of a reminder for the event displayed in the semi-transparent user interface layer may change to indicate urgency...” (Paragraph 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Meyr to include the teachings of Leskela to change the color of the reminder as a time for the scheduled event approaches. Such a person would have been motivated to make this combination according to the aspects of the present invention because so that it can reflect a priority level (Paragraph 51).

In reference to claim 2:
Mahaffey, Meyr and Leskela teach the method as recited in claim 1, Meyr teaches comprising: presenting a second icon based upon a determination that a second electronic mail message, of the one or more electronic mail messages that have been received via the mobile device, is indicative of a purchase (i.e. .... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content.... -  Paragraph 67; Note that regardless the content is about purchase, content is merely text data, which is non-functional descriptive material, therefore will not be given patentable weight. Furthermore, Meyr teaches keyword can be used to make a determination to automatically create a sticky, and the word “purchase” could also be a keyword). The motivation to combine Mahaffey and Meyr is the same as in claim 1.

In reference to claim 5:
Mahaffey, Meyr and Leskela teach the method as recited in claim 1, Leskela teaches wherein the modifying comprises modifying a color of the first icon from a first color to a second color as the current time approaches the time of the event (i.e. ....as a time for a scheduled event approaches, the color and/or size of a reminder for the event displayed in the semi-transparent user interface layer may change to indicate urgency... - Paragraph 51).  The motivation to combine Leskela with Mahaffey and Meyr is the same as in claim 1.

In reference to claim 10:
Mahaffey, Meyr and Leskela teach the method as recited in claim 1, comprising: presenting a second icon based upon a second event indicated in second content of a second electronic mail message; and modifying, by the processor, an appearance of the second icon based upon a change to a status of the second event indicated in the second content of the second electronic mail message.  
- a second icon is representing a second email message is just another sticky message, therefore Mahaffey and Meyr teach claim 10, and is rejected along the same rationale as in claim 1. The motivation to combine Mahaffey and Meyr is the same as in claim 1.

In reference to independent claim 11:
An apparatus, comprising: a processor; and a memory, at least one of the processor or the memory being configured to: identify applications installed on a device; maintain historical data pertaining to use of the applications installed on the device; ascertain a context of the device, wherein the context comprises content of one or more messages that have been received via the device; determine a plurality of icons representing a plurality of items are to be presented within a homescreen of a display of the device based, at least in part, on (i) the context of the device comprising the content of the one or more messages that have been received via the device and (ii) the historical data, the plurality of items comprising at least a portion of the applications installed on the device; update the homescreen of the device according to the plurality of icons determined based, at least in part, on (i) the context of the device comprising the content of the one or more messages that have been received via the device and (ii) the historical data, wherein updating the homescreen of the device comprises presenting a first icon, of the plurality of icons, representing an event, wherein content of a first message of the one or more messages is indicative of the event represented by the first icon; receive, from a first application of the applications installed on the device, a request pertaining to display of an icon associated with the first application or a tile associated with the first application; determine whether to display the icon or the tile according to the request received from the first application based, at least in part, on the context of the device; provide the icon or the tile for display within the homescreen of the device responsive to determining to display the icon or the tile associated with the first application; and 16/729,792 Page 6 modify the first icon from being displayed with a first appearance to beinq displayed with a second appearance as a current time approaches a time of the event.  
- Claim 11 contains substantially similar subject matter as in the combination of claim 1, and is rejected along the same rationale. Mahaffey teaches processor, memory in at least paragraph [0034] and the citations in claim 1 also teaches the icon that is associated with the first application.

In reference to claim 12:
Mahaffey, Meyr and Leskela teach the apparatus as recited in claim 11, Mahaffey teaches at least one of the processor or the memory being configured to: modify a display attribute of at least one icon of the plurality of icons based, at least in part, on a frequency of access of a corresponding item (i.e. ….if an application is used at a frequency above the minimum usage frequency value, its icon is displayed or enhanced…. - Paragraphs 43-47).  

In reference to independent claim 14:
A computer program product, comprising one or more non- transitory computer readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors to: identify applications installed on a device; maintain historical data pertaining to use of the applications installed on the device; ascertain a context of the device, wherein the context comprises content of electronic messages that have been received via the device, wherein content of a first electronic message of the electronic messages is indicative of an event associated with a first application of the applications installed on the device; 16/729,792 Page 7 determine locations in which a plurality of icons representing a plurality of items are to be presented within a homescreen of a display of the device based, at least in part, on at least one of (i) the context of the device comprising the content of the electronic messages that have been received via the device or (ii) the historical data, the plurality of items comprising at least a portion of the applications installed on the device; update the homescreen of the device according to the locations determined based, at least in part, on at least one of (i) the context of the device comprising the content of the electronic messages that have been received via the device or (ii) the historical data; receive, from the first application, a request pertaining to display of an icon associated with the first application or a tile associated with the first application; determine whether to display the icon or the tile according to the request received from the first application based, at least in part, on the context of the device; provide the icon or the tile for display within the homescreen of the device responsive to determining to display the icon or the tile associated with the first application; and modify the icon or the tile from being displayed with a first appearance to being displayed with a second appearance as a current time approaches a time of the events.  
- Claim 14 contains substantially similar subject matter as in the combination of claim 1, and is rejected along the same rationale.

In reference to claim 19:
Mahaffey, Meyr and Leskela teach the computer program product as recited in claim 14, Mahaffey teaches wherein the context comprises sounds detected at the device (i.e. ... Other trigger-events defining a context region can include receipt of specific communications (e.g., ... voice call,... etc.).... - Paragraph 70).

In reference to claim 20:
Mahaffey, Meyr and Leskela teach the computer program product as recited in claim 14, Meyr teaches wherein the content of the electronic messages that have been received via the device comprises a second electronic message indicative of a purchase (i.e. ...Sticky message 366 contains text from an email message, text message or the like...” - Paragrapsh 38, 67; Note, again, content can be anything so it can also include content about a purchase). The motivation is the same as in claim 1.

In reference to claim 22:
Mahaffey, Meyr and Leskela teach the apparatus as recited in claim 11, Mahaffey teaches at least one of the processor or the memory being configured to: modify a display attribute of at least one icon of the plurality of icons based, at least in part, on recency of access of a corresponding item (i.e. .....the usage of an app or performance of an activity is used to determine whether and how an associated icon is displayed on a mobile device... to automatically alter the display for emphasized or deemphasized icons, and different display features can be used depending on the likeliness of use of the associated app.... - Paragraphs 43-46).  

In reference to claim 23:
Mahaffey, Meyr and Leskela teach the computer program product as recited in claim 14, Mahaffey teaches wherein the context comprises words detected at the device (i.e. ....Other trigger-events defining a context region can include receipt of specific communications (e.g., ...text message,... etc.).... - Paragraph 70).

Claims 3-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) in view of Leskela et al. (US PGPub. No. 2011/0246916) and in further view of Agarwal et al. (US PGPub. No. 2016/0063399; Filed: Aug. 29, 2014) (hereinafter Agarwal).

In reference to claim 3:
Mahaffey, Meyr and Leskela teach the method as recited in claim 1, comprising: Meyr teaches presentinq a second icon based upon a determination that content of a second electronic mail message, of the one or more electronic mail messages that have been received via the mobile device, is indicative of a second event, wherein updating the homescreen of the mobile device comprises modifying, by the processor of the mobile device, the second icon from being displayed within the homescreen with a third appearance to being displayed within the homescreen with a fourth appearance based upon a change to a status of the second event indicated in the content of the second electronic mail message,... (i.e. ....The sticky message may display its content on the home screen 130 as an icon.... the smartphone 104 may perform some degree of textual analysis of the message content to determine that it includes a meeting request. From that determination, the smartphone 104 may automatically create the meeting event in the calendar.. Sticky message 366 contains text from an email message, text message or the like.... the device will visually,...remind the user about the sticky message at the designated date and/or time... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content.... - Paragraphs 25, 30, 38-39, 67)  Although Mahaffey, Meyr and Leskela do not explicitly teach ....wherein the second event is associated with a flight.  However, Agarwal teaches “....data can be obtained from any number of data sources...to create the first display state of the object representing the message in addition to...information from the message itself... For instance, in the message that forms the basis of creating object 412 of FIG. 4A, the structured content element relates to two flights. Accordingly, current information on flight status 428 is obtained from a first data source....” (Paragraph 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey, Meyr and Leskela to include the teachings of Agarwal to have message event to include flight.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can quickly ascertain the relative importance of the message without first reviewing their full content (Paragraph 2).  

In reference to claim 4:
Mahaffey, Meyr, Leskela and Agarwal teach the method as recited in claim 3, Agarwal teaches wherein the status corresponds to a flight status of the flight (i.e. ... current information on flight status 428 is obtained from a first data source....” (Paragraph 55).  The motivation is same as in claim 3.

In reference to claim 21:
The method as recited in claim 1, comprising: presenting a second icon based upon a determination that content of a second electronic mail message, of the one or more electronic mail messages that have been received via the mobile device, is indicative of a second event, wherein updating the homescreen of the mobile device comprises: determining, based upon information received via a network connection after the presenting the second icon, a change to a status of the second event indicated in the content of the second electronic mail message; and modifying, by the processor of the mobile device, the second icon from being displayed within the homescreen with a third appearance to being displayed within the homescreen with a fourth appearance based upon the change to the status of the second event determined based upon the information received via the network connection.  
- Claim 21 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.  Note that Agarwal teaches that the data source is real time flight information for a flight.

Claims 6, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) in view of Leskela et al. (US PGPub. No. 2011/0246916) and in further view of Ku et al. (US PGPub. No. 2013/0138723) (hereinafter Ku).

In reference to claim 6:
Mahaffey, Meyr and Leskela teach the method as recited in claim 1, comprising: Mahaffey teaches presenting a second icon associated with a geographical location (i.e. .... the Yelp application might work fine in San Francisco but there may be better apps or websites to suggest places to eat when the user is Beijing, Seoul, or Moscow. The system provides possible substitute apps to the user that help optimize device functionality... - Paragraph 40); and Mahaffey, Meyr and Leskela do not teach modifying an appearance of the second icon based upon a distance of the mobile device from the geographical location.  However, Ku teaches “...determine that the client device is within a certain proximity to a store and can update the dynamic icon with a store-specific sale...” (Paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey, Meyr and Leskela to include the teachings of Ku to update the icon when the client device is within a certain proximity to a store location. Such a person would have been motivated to make this combination according to the aspects of the present invention because it can entice the user to shop the store (Paragraph 8).

In reference to claim 8:
Mahaffey, Meyr, Leskela and Ku teach the method as recited in claim 6, Ku teaches wherein the modifying the appearance of the second icon comprises: modifying, by the processor, the appearance of the second icon based upon a change to the distance of the mobile device from the geographical location (i.e. ...determine that the client device is within a certain proximity to a store and can update the dynamic icon with a store-specific sale... - Paragraph 8). The motivation to combine Mahaffey, Meyr, Leskela and Ku is the same as in claim 6.

In reference to claim 13:
The apparatus as recited in claim 11, at least one of the processor or the memory being configured to: present a second icon; and modify an appearance of the second icon based upon a change to a distance of the device from a geographical location.  
- Claim 13 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) in view of Leskela et al. (US PGPub. No. 2011/0246916) and in further view of Chaudhri et al. (US PGPub. No. 2009/0061841) (hereinafter Chaudhri).

In reference to claim 16:
Mahaffey, Meyr and Leskela teach the computer program product as recited in claim 14, Mahaffey, Meyr and Leskela do not teach wherein the context comprises a current brightness detected at the device.  However, Chaudhri teaches “...the mobile device 501 can include an ambient light sensor 170 (FIGS. 1A-1B) to detect the level of brightness...” (Paragraph 93). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey, Meyr and Leskela to include the teachings of Chaudhri to have the context to also include detecting level of brightness. Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the brightness of the display device can be adjusted accordingly (Paragraph 93).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) in view of Leskela et al. (US PGPub. No. 2011/0246916) and in further view of Marino, JR. et al. (US PGPub No. 2014/0037107) (hereinafter Marino).

In reference to claim 17:
Mahaffey, Meyr and Leskela teach the computer program product as recited in claim 14, Mahaffey, Meyr and Leskela do not teach wherein the context comprises a current headphone status, the current headphone status indicating whether a user has plugged headphones into the device.  However, Marino teaches “...the status indicator 924 may indicate that a headphone is plugged into a player...” (Paragraph 99). Note that Mahaffey already teaches that applications and activities executed or performed by the mobile devices are being monitored and displayed via icon(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey, Meyr and Leskela to include the teachings of Marino to have the context to also include a headphone status. Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can easily recognize if the headphone is functioning.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) in view of Leskela et al. (US PGPub. No. 2011/0246916) and in further view of Blue (US PGPub. No. 2014/0071036).

In reference to claim 18:
Mahaffey, Meyr and Leskela teach the computer program product as recited in claim 14, wherein the determining locations is performed (i.e. ... modify a location of an icon.....center of the screen or the upper left corner may be more desirable than other areas in which to place frequently used app icons..... - Paragraphs 70-78) Mahaffey, Meyr and Leskela do not teach based, at least in part, on a device profile that indicates a second context present during a particular user-selected arrangement of the plurality of icons.  However, Blue teaches “....a device profile is a particular set of device settings that are typically situationally applied... Depending on the particular situation of the mobile device, the mobile device user may want to change device profiles. For example, if the user is attending a meeting, a "quiet" device profile may be desirable, in which the notification and ring volumes are switched from audible to vibrate...” (Paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey, Meyr and Leskela to include the teachings of Blue to utilize a device profile. Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can easily change the interface based on a device profile context.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174